Citation Nr: 1509843	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss disability. 

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to June 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In November 2013, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hypertension and bilateral hearing loss disability are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

The Veteran's psychiatric disorders are etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, currently diagnosed as PTSD, depression and insomnia, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for psychiatric disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f)  (2014).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2) .

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's claim is based upon his reported stressors during his combat service in Vietnam.  He contends that he has psychiatric disorders as a result of those events.  Although those particular events have not been verified, the veteran's DD-214 does indicate he received the Vietnam Service Medal, with FMF Combat Operations Insignia.  The Board finds the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  As such, the Board believes there is sufficient evidence to concede the Veteran's in-service stressors.  

Additionally, the Veteran's outpatient treatment notes from the Los Angeles VA Medical Center (VAMC) and the report of his August 2012 VA examination establish the Veteran has a confirmed diagnosis of PTSD, with associated depression and insomnia.  As such, the central question that remains is whether the Veteran's acquired psychiatric disorders are related to his in-service stressors.   

A statement provided by the Veteran's treating VA psychiatrist in January 2009 reflects that the psychiatrist performed a very thorough and comprehensive assessment of the Veteran in the course of his treatment of him since October 2007.  In his report, the Veteran's psychiatrist reported the Veteran's fear, powerlessness, loneliness, and feelings of despair associated with his service in Vietnam.  The clinician then indicated the Veteran was assessed to have PTSD, depression and insomnia.  A review of the Veteran's outpatient treatment notes from the Los Angeles VAMC indicate this clinician has determined the Veteran satisfied all the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV) criteria necessary for a confirmed diagnosis of PTSD.  The clinician noted the Veteran's depression and insomnia are related to both his PTSD and his in-service traumas.  Finally, the clinician concluded the Veteran's PTSD is, "a result of a miserable and hellish experience in Vietnam." 

By contrast, the Veteran underwent a VA examination in August 2012.  The examiner also determined a diagnosis of PTSD was warranted.  The examiner indicated the Veteran had experienced several stressful circumstances both in service and as a child.  Specifically, the examiner stated the Veteran reported he experienced a "deprived and extremely abusive background" as a child.  This, the examiner indicated, included physical, emotional, and sexual abuse.  Although not documented in his service treatment records (STRs), the examiner stated "prior to entering the military, the Veteran did appear to suffer from symptoms of PTSD."  In sum, the examiner concluded, "the etiology of the psychiatric diagnosis of PTSD cannot be resolved without resort to mere speculation."  Unfortunately, the examiner failed to explain why it would be specious to proffer an opinion on this matter.  Although the examiner indicated the Veteran had both pre-service and in-service stressors, the examiner did not explain the reason these facts led him to conclude an opinion could not be submitted.  

Both the Veteran's treating clinician and VA examiner have determined he meets all of the diagnostic criteria for PTSD.  The Veteran's treating clinician has also determined this condition is causally related to his in-service stressors.  The Board has not found the opinion of the August 2012 examiner to be more probative than those of the Veteran's treating clinician.

In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his acquired psychiatric disorders.


ORDER

Entitlement to service connection for psychiatric disability, currently diagnosed as PTSD, with depression and insomnia, is granted.


REMAND

By way of a November 2008 rating decision, the RO denied service connection for hypertension.  The Veteran was notified of the decision in December 2008.  A notice of disagreement (NOD) with the denial of service connection for hypertension was subsequently filed in April 2009.  The Board notes the issues of entitlement to service connection for coronary artery disease and hypertension had previously been adjudicated as a single issue.  The RO subsequently granted service connection for coronary artery disease in a June 2012 rating decision; however, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD relative to the issue of hypertension.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran filed a claim for service connection for bilateral hearing loss in March 2008.  He underwent a VA audio examination in September 2012.  The examination report notes the presence of a current bilateral sensorineural hearing loss disability.  Therefore, the central issue is whether the Veteran's current hearing loss disability was caused by his conceded naval noise exposure.  

In her September 2012 VA examination report, the examiner indicated the Veteran reported the onset of his hearing loss was 5-6 years ago, and during the Veteran's June 1967 separation examination a whispered voice test was performed.  The examiner further elaborated that a whispered voice test is, "not considered a valid assessment of hearing because frequency specific information and specific threshold levels are not provided."  Although the test performed at separation is not a valid assessment, the Veteran's naval occupational specialty was Construction Mechanic.  The Department of the Navy has acknowledged this occupational specialty has a high probability for exposure to acoustic trauma.  In sum, the examiner concluded the Veteran's hearing loss was not as likely as not related to an event in service.  However, the examiner did not explain why the Veteran's reports of noticing his hearing loss 5-6 years ago lead to her conclusion that his hearing loss is not related to his conceded naval noise exposure.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Moreover, since a remand of these claims is required, development to obtain any outstanding records pertinent to the claims should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, an SOC addressing entitlement to service connection for hypertension should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board. 

3.  The evidence of record should be made available to and reviewed by the examiner who conducted the Veteran's September 2012 VA examination.  Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the current bilateral hearing loss was caused by the Veteran's active service, to include his conceded naval noise exposure. 

In particular, the Board notes the examiner shall consider the Veteran's reports of onset and continuity of hearing loss in service to be credible.  The examiner should fully discuss the Veteran's in-service occupational noise exposure.  

The examiner must provide a rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

If the prior examiner is unavailable, the evidence of record should be made available to and reviewed by another person with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the claim for service connection for bilateral hearing loss disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


